Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/038523, filed on 10/25/2017.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it contains legal phraseology (“Imagine obtaining means”, “direction obtaining means”. “Specifying means”, “Processing means”,  and “Flight control means”.  Appropriate Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 17, and 18 are rejected as paragraph [0079] of applicant specification states, “The specifying unit 103 specifies a part to be processed in the image G based on the movement direction information. The part to be processed is a part of the image G on which detection processing of a specific object is performed, or a part on which the detection processing is preferentially performed.” – in the new claim language, and in Applicant remarks, this is then drawn to identify that, “or a part on which the detection processing is preferentially performed” is distinct from the language of Line 7 in Claim 1 (and the equivalent language in Claims 17 and 18), distinct specifically from, “a part of the image to be processed movement direction” – however, Paragraph [0079] does not support claiming the two categories as two parts of image, where one part is based on movement direction, and a second part is preferentially processed, rather, it appears to state two different ways to specify a part of the image which are both based on movement direction. Further, it does not state that these two ways of handling image G are mutually exclusive, as implied by their separation in the claim language and applicant arguments, i.e., for the case where a part is segmented for preferentially processing specific objects. 
Claims 2-16, 19-21 are rejected as they depend on claims which are rejected under 35 U.S.C 112(a). Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 18 are rejected Lines as 7-11 of Claim 1 (and the equivalent language in Claims 17 and 18) recite “specify a part of the image to be processed … specify a second part of the image on which the processing is preferentially performed; perform processing on the part to be processed” – however, it is unclear what comprises the relationship between “the part” (Line 11, Claim 1) as compared with antecedent language “a part of the image” and “a second part of the image”. For the purposes of compact prosecution, Examiner is interpreting “the part” to refer to either “a part” or “a second part” – where the limitation of “specify[ing] a second part of the image on which the processing is preferentially performed” thus recites that there are a plurality of parts identified in the image based on movement data, where at least one part is preferentially processed. 
Claim 20 is rejected as it refers to “the possible movement directions”, however, this element lacks antecedent basis. 
Claims 2-16, 19-21 are rejected as they depend on claims which are rejected under 35 U.S.C 112(b). Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7-9, 11, 12, 14, and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byrne et al. (US 20100305857 A1), hereinafter referred to as ‘Byrne.’

As to Claim 1, Byrne teaches an unmanned aerial vehicle control system comprising at least one processor configured to:
obtain an image in which surroundings of an unmanned aerial vehicle are captured (Paragraph [0020]: the UAV can include a camera for capturing a sequence of still images; See Figure 4, Items 410; See Figure 6; Claim 1: an image source providing a plurality of images in a direction of motion), the unmanned aerial vehicle being movable in any direction (Paragraph [0035]: control surfaces or steering components of the vehicle to control the direction of motion of the vehicle, i.e., the unmanned aerial vehicle being movable in any direction);
obtain movement direction information about a movement direction of the unmanned aerial vehicle (Paragraph [0034]: the collision detection and estimation system uses inertial information, i.e., movement direction information, from an inertial information source, such as an inertial measurement unit (IMU); Claim 1: an inertial information source providing positional and directional information about the vehicle);
specify a part of the image to be processed based on the movement direction information (Paragraph [0022]: the image is segmented into groupings of pixels; Paragraph [0034]: The collision detection and estimation system uses inertial information from an inertial information source, such as an inertial measurement unit (IMU) to determine constraints on corresponding pixels; Paragraph [0034]: the system can identify a pixel, a set of pixels or one or more regions within the second image that represent stationary objects determined to be a potential collision threat);
specify a second part of the image on which the processing is preferentially performed (Paragraph [0034], “the system can identify a pixel, a set of pixels or one or more regions within the second image that represent stationary objects determined to be a potential collision threat”– where, by identifying a plurality of regions for preferential processing, the device can identify at least a second region in addition to a first region, and, Paragraph [0022], “The video is further processed to determine the “time to collision” for the dangerous regions, where the time to collision is the number of seconds until that dangerous region (or obstacle) in the video will collide with the vehicle in order to prioritize the dangers and determine the closest obstacles to be avoided first.” – where this shows that preferential processing occurs)
perform processing on the part to be processed (Claim 1: process image data for a first image and a second image and positional and orientation information associated with the image data to determine a time to collision value for at least one pixel, i.e., specific part, in said second image as a function of […] the positional information and the orientation information, i.e., based on the movement direction information; Paragraph [0035]: image processing system; process the image data received from the camera; See Paragraph [0036]); and
control flight of the unmanned aerial vehicle based on a result of the processing (See Figure 4: Item 422 – Steer vehicle to avoid obstacle, i.e., control flight of the UAV based on a result of the processing; Paragraph [0037]: The collision avoidance module can control the actuators or control systems to steer the vehicle by moving control surfaces or steering mechanisms; See Paragraph [0046]).

Claim 17 is similarly rejected for reasons stated above, as is recites nearly identical subject matter in the form of a method claim.  Given the structure of Byrne, the claimed method steps would be inherently performed.

Claim 18 is similarly rejected for the reasons stated above, as it recites nearly identical subject matter in the form of a non-transitory computer-readable information storage medium. 

As to Claim 3, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches:
wherein the at least one processor is configured to:
obtain attitude information about an attitude of the unmanned aerial vehicle (Paragraph [0040]: the body orientation, i.e., attitude, can be estimated relative to an inertial frame from an inertial navigation system), and
specify the part to be processed further based on the attitude information (Paragraph [0034]: The collision detection and estimation system uses inertial information from an inertial information source, such as an inertial measurement unit (IMU) to determine constraints on corresponding pixels between a first and second image and estimate a time to collision for each pixel; Claim 1: process image data for a first image and a second image and positional and orientation information associated with the image data to determine a time to collision value for at least one pixel, i.e., specific part, in said second image as a function of […] the positional information and the orientation information).

As to Claim 4, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein the at least one processor is configured to:
obtain movement velocity information about movement velocity of the unmanned aerial vehicle (Paragraph [0019]: onboard inertial measurement unit which provides the measurements of velocity; Paragraph [0020]: system for providing inertial information (linear and angular velocity and acceleration)), and
specify the part to be processed further based on the movement velocity information (Paragraph [0019]: system can use inertial information, such as measurements from an onboard inertial measurement unit which provides the measurements of velocity, acceleration and angular rates velocity or acceleration of the UAV, to aid in the image processing; Paragraph [0034]: The collision detection and estimation system uses inertial information from an inertial information source, such as an inertial measurement unit (IMU) to determine constraints on corresponding pixels, i.e., specify part to be processed, between a first and second image and estimate a time to collision for each pixel; Claim 1: process image data for a first image and a second image and positional and orientation information associated with the image data to determine a time to collision value for at least one pixel, i.e., specific part, in said second image as a function of […] the positional information and the orientation information).


As to claim 7, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches: 
obtain ground surface information about a ground surface of an area in which the unmanned aerial vehicle flies, and specify the part to be processed further based on the ground surface information (Paragraph [0086]: For an aerial vehicle the ground is a legitimate collision danger. The time to collision for these regions is dominated by the ground plane which has a small time to collision to intersect the infinite image plane, so therefore the color of the semi-transparent overlay is consistently red; Further, see FIG. 6: Images captured by the UAV include the ground surface of an area in which the UAV flies; Since Byrne teaches capturing images of the ground surface in which the UAV flies, the ground surface information is thereby taken into consideration when determining a risk of collision and avoiding obstacles).

As to claim 8, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches:
wherein the processing is detection processing to detect a specific object (Paragraph [0036]: the collision detection and estimation module can include various modules and submodules. For example, the collision detection and estimation module 120 can include an image convolution module that includes steerable filters or wavelet filters to perform image convolution and/or feature detection, i.e., detect a specific object, and produce image convolution data and image feature and edge detection information; See Claim 3),
the unmanned aerial vehicle automatically flies based on the predetermined flight path, and the at least one processor is configured to generate a substitute flight path in a case where the specific is detected by the detection processing, and controls flight of the unmanned aerial vehicle based on the substitute flight path (Paragraph [0037]: The collision detection module 120 can be connected to a collision avoidance system 130 which can be connected to controllers or actuators 140 that operate the control surfaces or steering components of the vehicle to control the direction of motion of the vehicle; See Figure 4: Item 422 “Steer Vehicle to Avoid Obstacle”). 

As to claim 9, Byrne teaches the unmanned aerial vehicle control system according to claim 8, wherein
in a case where the substitute flight path is generated, the at least one processor is configured to specify the part to be processed again based on the substitute flight path (Paragraph [0048]: process can be repeated as fast as possible to detect and avoid collisions; See FIG. 4; Hence, the process of capturing and processing images obtained by the UAV for collision avoidance keeps repeating such that objects can be detected even after the UAV has been rerouted/steered away from a first obstacle). 

As to claim 11, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches: 
distinguish a sky part, which an image of a sky is captured, from a ground part, in which an image of a ground is captured, in the image, and specify the part to be processed in the ground part (Paragraph [0049]: use knowledge of the location of the ground plane for low altitude flight, i.e., distinguish ground part from sky part; See FIG. 6: The UAV captures images of the sky as well as the ground; By processing images containing both the sky and the ground, the UAV detects obstacles in the sky as well as on the ground, thereby distinguishing sky part from the ground part).

As to claim 12, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein:
the processing is detection processing to detect a specific object (Paragraph [0036]: the collision detection and estimation module can include various modules and submodules. For example, the collision detection and estimation module 120 can include an image convolution module that includes steerable filters or wavelet filters to perform image convolution and/or feature detection, i.e., detect a specific object, and produce image convolution data and image feature and edge detection information; See Claim 3), and
in a case where the specific object is detected by the detection processing executed previously, the at least one processor is configured to specify the part to be processed further based on a part of the image in which the specific object is detected (Paragraph [0048]: process can be repeated as fast as possible to detect and avoid collisions; See FIG. 4; Hence, the process of capturing and processing images obtained by the UAV for collision avoidance keeps repeating such that objects can be detected even after the UAV has be rerouted/steered away from a first obstacle and thereby, further process a detected object). 

As to claim 14, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein:
the processing is detection processing to detect a specific object (Paragraph [0036]: the collision detection and estimation module can include various modules and submodules. For example, the collision detection and estimation module 120 can include an image convolution module that includes steerable filters or wavelet filters to perform image convolution and/or feature detection, i.e., detect a specific object, and produce image convolution data and image feature and edge detection information; See Claim 3), and
the specific object is an object that the unmanned aerial vehicle should avoid (Paragraph [0037]: The collision detection module 120 can be connected to a collision avoidance system 130 which can be connected to controllers or actuators 140 that operate the control surfaces or steering components of the vehicle to control the direction of motion of the vehicle; See Figure 4: Item 422 “Steer Vehicle to Avoid Obstacle”). 

As to claim 15, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein
the at least one processor is configured to not perform the processing on a part other than the part to be processed, and performs the processing only on the part to be processed (Paragraph [0049]: In alternative embodiments of the invention, the system can process less than all the pixels in an image frame or group pixels into pixel units in order to reduce the computational load. In still other embodiments of the invention, only specific regions within the image frame, such as a region encompassing the center of the frame or the focus of expansion need be analyzed as discussed herein, i.e., perform processing only on the part to be processed).

As to claim 16, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein
the at least one processor is configured to perform the processing on a part other than the part to be processed at a first frequency, and performs the processing on the part to be processed at a second frequency, which is higher than the first frequency (Paragraph [0049]: the process can be optimized by varying the system constraints and parameters; the system can process less than all the pixels in an image frame or group pixels into pixel units in order to reduce the computational load; only specific regions within the image frame need be analyzed; the computational system can vary the feature correspondence search and can vary the phase correlation support window size to be smaller to increase processing speed, i.e., perform processing on the part to be processed at a second frequency which is higher than the first frequency; the computational system can change the number of nodes in the underlying markov network using software foveation to increase processing speed). 

As to claim 19, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches: 
wherein the processing is detection processing to detect a specific object (Paragraph [0036]: the collision detection and estimation module can include various modules and submodules. For example, the collision detection and estimation module 120 can include an image convolution module that includes steerable filters or wavelet filters to perform image convolution and/or feature detection, i.e., detect a specific object, and produce image convolution data and image feature and edge detection information; See Claim 3).

Regarding Claim 20, 
Byrne, as shown discloses all of the limitations of Claim 1. Byrne further discloses the following limitations, 
wherein the at least one processor is configured to identify regions of the image based on the possible movement directions of the unmanned aerial vehicle (Paragraph [0034]: “the system can identify a pixel, a set of pixels or one or more regions within the second image that represent stationary objects determined to be a potential collision threat” – where collision threats are based on possible movement direction, as by being a threat, the region is identified by presuming the possibility that the current trajectory is held without avoiding the threat, where that trajectory is a set of possible movement directions.
Regarding Claim 21,
Byrne, as shown, discloses all of the limitations of Claim 20. Byrne further discloses the following limitations, 
wherein the regions are identified along the X-axis of the image (Fig 3. shows how X and Y coordinates are associated with identified regions, and thus, how a region is identified along the X-axis). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Yamashita (US 20200183425 A1).

As to Claim 2, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein at least one processor is configured to:
obtain inertial measurements (Paragraph [0034]: inertial information from an inertial information source), and specify the part to be processed further based on the inertial information (Paragraph [0060], “Given two images I and I′ with epipolar geometry H and e as determined from inertial aiding, expansion segmentation is a minimum energy solution to E … The labeling fi=0 corresponds to “collision”, and fi=1 to “non-collision” -  where H and e are part of the function E(f, θ), and these two values derive from Inertial data. Also note the description of “inertial aided video” in both the Abstract and Paragraph [0058]. Therefore the segmentation of the image includes inertial data)
However, Byrne fails to explicitly disclose:
obtain external force information about external force on the unmanned aerial vehicle, and specify the part to be processed further based on the external force information. 
Yamashita teaches:
obtain external force information about external force on the unmanned aerial vehicle 
(Paragraph [0055]: unmanned aerial vehicle; [0073]: wind sensor is mounted on the flying object; [0082]: external force estimation unit; [0164]: the image device may be installed in such a way that the image capturing direction is variable. For example, the image capturing direction of the image device may be rotatable and may be controllable by a control unit (such as the measurement condition control unit 110) that controls the image capturing direction; Paragraph [0253]: measurement condition control means for controlling an attitude of the moving body in such a way as to set an image capturing direction of the image device to a direction perpendicular to the wind direction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Byrne, and obtain external force information, as taught by Yamashita, because incorporating external force information will allow the UAV to more effectively steer away from potential obstacles and therefore improve the reliability of collision avoidance. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne, in view of Yavnai (US 6122572 A).

As to claim 5, Byrne teaches the unmanned aerial vehicle control system according to claim 1, and further teaches:

the unmanned aerial vehicle flies in either a first flight mode, in which the unmanned aerial vehicle automatically flies based on a predetermined flight path (Paragraph [0020]: The present invention can be implemented in any unmanned autonomous vehicle; P), or a second flight mode, in which the unmanned aerial vehicle flies under an operation of an operator (Paragraph [0021]: operator controls and monitors the UAV)
the unmanned aerial vehicle at least one processor is configured to:
specify the part to be processed further based on the flight mode information (Paragraph [0019]: those regions in the image that contain obstacles which exhibit collision dangers--because the vehicle, on its current path or trajectory, is deemed likely to collide with the obstacle; Paragraph [0034]: detect stationary objects in the path of motion of the vehicle and determine an estimate of the time to collision, should the vehicle remain on the present path). 
Byrne fails to explicitly disclose:
obtain flight mode information about a current flight mode of the unmanned aerial vehicle.
Yavnai teaches:
obtain flight mode information about a current flight mode of the unmanned aerial vehicle (column 41, lines 52-54: the mode of cruise flight is determined by the Mission Manager FPM 201, and is delivered as an instruction to the Flight Manager FPM 202).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Byrne, and obtain the flight mode information of the UAV, as taught by Yavnai, because doing so is well-understood, routine and conventional activity in the field, and provides a further useful data point for use by the collision avoidance system to effectively detect and avoid obstacles. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Byrne, in view of Wood (US 6804607 B1).

As to Claim 6, Byrne teaches the unmanned aerial vehicle control system according to claim 1, wherein at least one processor is configured to:
obtain inertial measurements (Paragraph [0034]: inertial information from an inertial information source), and
specify the part to be processed further based on the inertial information (Paragraph [0034]: The collision detection and estimation system uses inertial information from an inertial information source, such as an inertial measurement unit (IMU) to determine constraints on corresponding pixels between a first and second image and estimate a time to collision for each pixel).
However, Byrne fails to explicitly disclose:
obtain altitude information about an altitude of the unmanned aerial vehicle during flight, and specify the part to be processed further based on the altitude information. 
Wood teaches:
obtain altitude information about an altitude of the unmanned aerial vehicle during flight (Column 7, Line 40: the autopilot keeps the computer updated course, altitude and speed inputs; Column 7, Line 54: the centroid is preferably calculated by the onboard computer based on speed, course and altitude inputs from the aircraft).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Byrne, and obtain altitude information, as taught by Wood, because doing so provides a further convenient means for collision avoidance by an unmanned aerial vehicle, and more effectively detect obstacles that may be more prevalent at lower altitudes (e.g. trees, buildings) or higher altitudes (e.g. other UAVs or aircraft). 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne, in view of Sweet (US 20180032040 A1).

As to claim 10, Byrne teaches the unmanned aerial vehicle control system according to claim 1, but fails to explicitly disclose: 
wherein the at least one processor is configured to:
obtain map data of an area in which the unmanned aerial vehicle flies, and specify the part to be processed further based on the map data. 
	Sweet describes a method for dynamically controlling parameters for collision avoidance and path planning for an unmanned aerial vehicle, and teaches:
obtain map data of an area in which the unmanned aerial vehicle flies, and specify the part to be processed further based on the map data (Paragraph [0055]: the processor processes image frames captured by each of the stereoscopic cameras 520a, 520b, and 520c to generate information (e.g., 3D depth maps) used in collision avoidance and/or path planning).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Byrne, and include the use of map data of an area in which the unmanned aerial vehicle flies, as taught by Sweet, because doing so provides a further convenient means for collision avoidance. 

As to claim 13, Byrne teaches the unmanned aerial vehicle control system according to claim 1, but fails to explicitly disclose: wherein the image is an image in which at least all horizontal directions are captured. 
	Sweet teaches: 
wherein the image is an image in which at least all horizontal directions are captured (See Figure 2B: Items 220a, 220b, 220c and 220d; all horizontal directions are captured).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Byrne, and capture image data for all horizontal directions, as taught by Sweet, because doing so allows the UAV to detect objects and potential collisions threats from all directions in order to enable a full perimeter view for greater situational awareness, and thereby avoid potential collisions more effectively.
Response to Arguments
Applicant's arguments filed 08/29/2022 with respect to the rejections of Claims 1-3, 4, 7-9, 11, 12, and 14-19 with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive.

 On Page 10, Applicant states that Byrne does not specify “a second part of the image in which the processing is preferentially performed”, while also bringing language from applicant specification [0079], however, Examiner found drawing from this material into the new claim language to be unclear, coming in violation of 35 U.S.C. 112(a) and 112(b). For the purposes of compact prosecution, Examiners attempt to interpret the presumed meaning of claim language, however, in this case, the presumed intent is that there are two distinct and concurrent segmentations of the image: (1) identification of objects, where the boundaries of the object are the “part” of the image, contrasted with (2) the identification of regions of an image, where objects may be within that region, after the selection of the region. However, this interpretation is not sufficiently distinguished in the amended claim language, nor is it supported by the cited language in the specification, and, to the extent this interpretation is brought in, it confuses what constitutes “the part to be processed”, for instance, in Claim 14, which states that “the processing is detection processing to detect a specific object” – and thus, in the above rejection, the claim language of Claims 1, 17, and 18 is interpreted under the broadest reasonable interpretation, as best coherent with the claims as a whole, which is still anticipated by the disclosure of Byrnes.  Applicant further states that this method of Byrnes only constitutes a single “part” to be processed, however, this can still be interpreted as a plurality of regions, even if all danger regions of Byrnes are given equivalent preferential processing. 

Applicant arguments filed 08/29/2022 with respect to the rejection of Claim 2 under 35 U.S.C. 103 have been considered but are moot given new grounds of rejection. 

	On Page 11, Applicant states that Byrnes only considers the changes of scale, and thus, including wind determination in collision estimation is not a reasonable modification. However, the statement that Byrnes only considers a change of scale for expansion segmentation is incorrect, as per Paragraph [0060] of Byrnes, “Given two images I and I′ with epipolar geometry H and e as determined from inertial aiding, expansion segmentation is a minimum energy solution to E(f, θ),  … The labeling fi=0 corresponds to “collision”, and fi=1 to “non-collision” -  where H and e are variables in the function E(f, θ), and derive from Inertial data, and Expansion Segmentation is the identification of ‘looming’ parts of the image (fi = 0), which is then the basis for preferential processing. Also note the description of “inertial aided video” in both the Abstract and Paragraph [0058], in line with this consideration, e.g. Paragraph [0058], “In accordance with one or more embodiments of the invention, expansion segmentation can be used in visual collision detection to find dangerous collision regions in inertial aided video while optimizing time to collision estimation within these regions” – the regions are found in inertial aided video, and optimized consideration of the regions happens next. Therefore, the inclusion of external factors - specifically wind data as taught by Yamashita -  constitutes an obvious modification to one of ordinary skill in the art, for improving an inertially-based data.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Seydoux (US 20180048827 A1) identifies the modification of a vehicular view of interest with consideration of Wind Direction during a phase of image processing, Paragraph [0075], “The method for capturing a video according to the invention allows the virtual orientation of the viewing axis of the camera, and therefore the direction filmed by the drone when the fixed-wing drone 14 experiences wind 44.”). 
	Curatu (US 20180284234 A1) teaches to prioritize image processing based on possible movement of a vehicle, Paragraph [0005], “determining … an upcoming maneuver of the vehicle, applying the ... upcoming maneuver to the model to identify a region of interest within the field of regard, and modifying at least one operational parameter of the lidar system to obtain data at higher quantity and/or quality within the identified region of interest, relative to other regions within the field of regard.” 
	Pochon (US 20170078552 A1) teaches the identification of a plurality of regions of interest, with particular weighting for particular visual regions if they are a sky or ground region (Abstract, “The module analyses the image data elements of the useful area to assign to each one a weighting coefficient representative of a probability of belonging to the sky, and defines dynamically a boundary of segmentation (F) of the useful area between sky and ground as a function of these weighting coefficients. Two distinct groups of regions of interest ROIs are defined, for the sky area and for the ground area, respectively,”).
	 Maruoka, (US 20130107050 A1) teaches the segmentation of a field of view along the X-axis, with preferential attention dedicated to one segmented region (Figure 3B).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen Furgason, whose telephone number is (571) 272-5619. The examiner can normally be reached 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc R. Burgess can be reached on (571) 272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.F./Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666